MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                 Oct 12 2016, 9:13 am

regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Arnell Lyles,                                            October 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1603-CR-667
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Alicia A. Gooden,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G21-1312-FA-80037



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-667 | October 12, 2016        Page 1 of 7
                                             Case Summary
[1]   Arnell Lyles (“Lyles”) was convicted after a jury trial of Dealing in Cocaine, as

      a Class A felony.1 He now appeals.


[2]   We affirm.



                                                        Issue
[3]   Lyles raises a single issue for our review: whether the trial court’s admission of

      a search warrant, together with related testimony, was fundamental error.



                              Facts and Procedural History
[4]   On the evening of December 18, 2013, Indianapolis Metropolitan Police

      Department (“IMPD”) detectives, led by Detective Beniam Kumbi (“Detective

      Kumbi”) and assisted by an IMPD SWAT team, executed a no-knock search

      warrant of a residence in Indianapolis. Lyles was the only person in the home,

      which contained little furniture except for a futon, a television, and a small

      refrigerator in the kitchen.


[5]   Police found Lyles in the kitchen. A search of Lyles’s person uncovered $195

      in cash, a wallet, keys, a pair of dice, and two cellular phones. In the kitchen,




      1
       Ind. Code § 35-48-4-1(b). Lyle’s offense was committed in 2013, prior to the effective date of substantial
      changes to Indiana’s criminal statutes. We refer throughout to the statutes applicable at the time of Lyle’s
      offense.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-667 | October 12, 2016              Page 2 of 7
      police found $295 in cash tucked under the television, nineteen bindles of crack

      cocaine on the counter, and two more cellular phones. There were no items of

      paraphernalia typically used to consume cocaine, and Lyles exhibited no

      outward signs of having used cocaine himself.


[6]   Further into their search, the detectives opened the kitchen’s small refrigerator.

      Within it they found some food and a loaded .38 revolver. Opening a kitchen

      drawer, detectives located a box of bullets of the type that had been loaded into

      the revolver. Subsequent analysis disclosed that Lyles’s fingerprints were on

      this box.


[7]   On December 19, 2013, the State charged Lyles with Dealing in Cocaine and

      Possession of Cocaine, enhanced to a Class C felony because the alleged offense

      was committed while Lyles possessed a firearm.2


[8]   A jury trial was conducted on January 28 and 29, 2016. Shortly before the trial

      commenced, the State moved to dismiss the enhancement for possession of a

      firearm, and the trial court granted the State’s motion. At the trial’s conclusion,

      the jury found Lyles guilty as charged of Dealing in Cocaine and Possession of

      Cocaine.


[9]   A sentencing hearing was conducted on March 8, 2016. At the conclusion of

      the hearing, the trial court entered judgment of conviction against Lyles for




      2
          I.C. § 35-48-4-6(b).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-667 | October 12, 2016   Page 3 of 7
       Dealing in Cocaine, and ordered the count of Possession of Cocaine merged.

       The trial court then sentenced Lyles to twenty-eight years imprisonment, with

       eight years suspended to probation, twelve years executed in the Indiana

       Department of Correction, and eight years executed in Community

       Corrections.


[10]   This appeal ensued.



                                  Discussion and Decision
[11]   In his appeal, Lyles contends that the trial court’s admission into evidence of

       the following were fundamental error: the search warrant and Detective

       Kumbi’s testimony that, in issuing the warrant, the judge had credited police

       statements. Lyles acknowledges that he did not object to admission of these

       materials at trial.


[12]   When a defendant has not objected to the admission of evidence at trial,

       appellate review is waived unless there has been fundamental error. Halliburton

       v. State, 1 N.E.3d 670, 678 (Ind. 2013). The fundamental error doctrine is an

       exception to the general rule of waiver. Id. “Hence, the ‘fundamental error’

       exception is extremely narrow, and applies only when the error constitutes a

       blatant violation of basic principles, the harm or potential for harm is

       substantial, and the resulting error denies the defendant fundamental due

       process.” Id. (citations and quotations omitted). For fundamental error to

       exist, a fair trial must have been impossible or the complained-of error must


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-667 | October 12, 2016   Page 4 of 7
       constitute a blatant violation of basic and elementary principles of due process.

       Id. Relief on these grounds is available “only in egregious circumstances.” Id.

       (quotation omitted).


[13]   The Indiana Supreme Court has held that, under most circumstances, a search

       warrant and its supporting affidavit are inadmissible evidence. In Guajardo v.

       State, the court noted that a probable cause affidavit and search warrant “have

       no bearing on any issue before the jury” and thus should not have been

       admitted into evidence. 496 N.E.2d 1300, 1303 (Ind. 1986). The court

       observed, “There is no reason for the trier of fact to view the probable cause

       affidavit or search warrant, particularly since these documents often contain

       statements highly prejudicial to the defendant.” Id. (quoting Clark v. State, 177
Ind. App. 376, 378-79, 379 N.E.2d 987, 988-89 (1978)). However, the Guajardo

       Court nevertheless affirmed the conviction based upon “strong identification

       testimony” that rendered the error harmless. Brown v. State, 746 N.E.2d 63, 67

       (Ind. 2001) (citing Guajardo, supra).


[14]   Both this Court and the Indiana Supreme Court have held that even when a

       search warrant is erroneously admitted into evidence, reversible error arises

       only when the defendant has been prejudiced. In Brown, the Indiana Supreme

       Court concluded that a claim of prejudice that “consist[ed] entirely of

       speculation that [Brown] was a victim of guilt by association,” was insufficient

       to establish prejudice when other evidence indicated Brown’s motive and

       presence at the scene of the crime. Id. at 68. And in Jacobs v. State, this Court

       observed that prejudicial information is “often”—but not always—included in a

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-667 | October 12, 2016   Page 5 of 7
       search warrant. Id. at 999 (quoting Guajardo, 496 N.E.2d at 1303). Thus, we

       affirmed as harmless error the admission of a search warrant into evidence

       when 1) the warrant did not mention the defendant or contain allegations or

       information the jury did not learn by other means, and 2) the defendant did not

       articulate how the search warrant included information that could have

       contributed to the verdict. Id. at 998-9 (quoting Guajardo, 496 N.E.2d at 1303).


[15]   Here, Lyles argues that admission into evidence of the search warrant and

       Detective Kumbi’s testimony was highly prejudicial. Lyles observes the search

       warrant and Detective Kumbi’s testimony informed the jury that “a judge had

       been presented with information about the house … and that the judge had

       credited police officers’ statements about what they expected to find.”

       (Appellant’s Br. at 13.) The warrant itself, Lyles notes, indicated that there

       were individuals trafficking controlled substances at the home, and that the

       warrant’s mention of “pre-recorded buy money” indicated that police had

       already made a controlled buy at the residence. (Ex. 1.) Finally, Lyles draws

       our attention to Detective Kumbi’s testimony that the warrant was a “no-

       knock” warrant that was executed with the assistance of a SWAT team because

       officers suspected there were weapons in the house based upon “prior

       knowledge” of the home. (Tr. at 56.) Lyles argues that, in a possession case

       like this one, because the jury would not have had this information without the

       impermissible admission of the warrant and related testimony, and because this

       information was not cumulative of other evidence presented at trial, “[t]he deck




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-667 | October 12, 2016   Page 6 of 7
       was unfairly stacked against [Lyles],” destroying his presumption of innocence.

       (Appellant’s Br. at 15.)


[16]   However, there was substantial independent evidence of Lyle’s guilt presented

       at trial. Lyles was the sole occupant of the home when police searched it, and

       he was in the kitchen where the nineteen pre-tied bindles of cocaine were

       located, along with two cellular phones and nearly $300 in cash tucked under

       the microwave. In addition, Lyles had nearly $200 and two other cellular

       phones on his person. Photographs of Lyles were recovered from two of the

       phones, as were photographs of a gun that strongly resembled the pistol found

       in the kitchen refrigerator. The gun in the refrigerator was loaded with .38

       caliber ammunition that was of the same type as the ammunition found in a

       box in a kitchen drawer, and Lyle’s fingerprint was recovered from that box.

       Given this evidence, we cannot conclude that any error in the admission of the

       search warrant prejudiced Lyles—let alone that such prejudice might arise to

       the level of a deprivation of Lyles’s right to a fair trial necessary to establish

       fundamental error. We accordingly affirm Lyles’s conviction.


[17]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-667 | October 12, 2016   Page 7 of 7